DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group III (claims 8-9 and 16) in the reply filed on 1/31/2022 is acknowledged.  The traversal is based on applicant’s allegation that “the search and examination of the entire application could be made without serious burden” because “the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims”.  This is not found persuasive because: 1) Groups I-VI are directed to patently distinct inventions (even though some of them are related) for the reasons as discussed in the Restriction Requirement (see pages 4-6); 2) there would be a serious burden to search and examine 6 patently distinct inventions as explained in pages 6-7 of the Restriction Requirement.  Thus, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-19 are pending in the application.  Claims 1-7, 10-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 8-9 and 16 are currently under examination.
Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph [00126]). Applicant is required to 
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Warning for Duplicate Claims
6.	Applicant is advised that should claim 9 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
TM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a tag protein and, accordingly, the identification/description is indefinite.
(2).	Each of claims 9 and 16 recites “the tagged semi-cloned mouse library is constructed by the method” (see last two lines, emphasis added).  However, the only “method” recited previously (in claim 8 from which claims 9 and 16 depend) is the “high-throughput protein analysis method described in claim 1” (see preamble of claim 8) which is a protein analysis method rather than a method for constructing the tagged semi-cloned mouse library.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poser et al. (Nat. Methods 2008, 5:409-415) in view of Zhong et al. (Cell Stem Cell 2015, 17:221-232).
Regarding claim 8
Poser et al. teach a method for high-throughput protein (function) analysis using protein-tagging, which involves the use of a library of mammalian cells or mouse embryonic stem (ES) cells, wherein each of cells contains a gene that expresses a fusion protein of the target protein of interest and a tag protein (e.g., green fluorescent 
However, Zhong et al. teach the use of “androgenetic haploid” embryonic stem cells to generate a library of gene-modified semi-cloned mice for protein function and dynamics analysis in vivo (see the whole document, particularly Abstract; pages 226-228; Figures 1, 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use “androgenetic haploid” embryonic stem cells, as taught by Zhong et al., in the method of Poser et al. to generate a library of tagged semi-cloned mice thus arriving at the instantly claimed invention, because doing so would facilitate high-throughput protein function and dynamics analysis in vivo.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent 
Regarding claims 9 and 16
The method according to Poser et al. in view of Zhong et al., wherein the tagged semi-cloned mouse library further comprises one or more of the following features: C1) in the fusion protein of the target protein of interest and the tag protein, the tag protein is completely or partially exposed to the surface of the fusion protein (see Poser et al., page 410, column 2, paragraph 1); C2) in the fusion protein of the target protein of interest and the tag protein, the tag protein is located at the N-terminal or C-terminal of the target protein of interest (see Poser et al., page 410, column 2, paragraph 1); C3) the tag protein is a Green Protein (e.g., green fluorescent protein) (see Poser et al., page 410, column 2, paragraph 1; Figures 2 and 4); C5) the androgenetic haploid embryonic stem cell is from a tagged androgenetic haploid embryonic stem cell library (see rejection of claim 8 above); C6) in the tagged semi-cloned mouse library, the tag proteins expressed in fusion with each target protein of interest are the same (e.g., same green fluorescent protein) (see Poser et al., page 410, column 2, paragraph 1).
Conclusion
13.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639